IN THE SUPREME COURT OF THE STATE OF DELAWARE

DWIGHT L. SHIVERS,                       §
                                         § No. 302, 2020
       Defendant Below,                  §
       Appellant,                        §
                                         §
       v.                                § Court Below – Superior Court
                                         § of the State of Delaware
STATE OF DELAWARE,                       §
                                         § Cr. ID No. 1610015092 (S)
       Plaintiff Below,                  §
       Appellee.                         §


                          Submitted: May 3, 2021
                          Decided:   June 4, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated April 30, 2020, denying

the appellant’s second motion for postconviction relief. Under Superior Court

Criminal Rule 61(d)(2), summary dismissal was appropriate because this was the

appellant’s second motion for postconviction relief and he was convicted after a no-
contest plea, not a trial. 1         Moreover, the appellant’s previous motion for

postconviction relief was denied, and the appellant has not pleaded any

circumstances under Rule 61(d)(2)(i) or (d)(2)(ii) that overcome the procedural bars

set forth in Rule 61,2 nor does he claim that the Superior Court lacked jurisdiction.3

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Tamika R. Montgomery-Reeves
                                                         Justice




1
  See Del. Super. Ct. Crim. R. 61(d)(2) (“A second or subsequent motion under this rule shall be
summarily dismissed, unless the movant was convicted after a trial . . . .”); Bible v. State, 2014
WL 7010822, at *2 (Del. Dec. 3, 2014) (holding that summary dismissal of a second motion for
postconviction relief was appropriate because the defendant was convicted after a guilty plea, not
a trial).
2
  Del Super. Ct. Crim. R. 61(i).
3
  Id. at (5).


                                                2